 


109 HR 2659 IH: Safe Children Safe Communities Act
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2659 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Boswell introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide grants to States to improve sex offender registries. 
 
 
1.Short titleThis Act may be cited as the Safe Children Safe Communities Act. 
2.Grants authorized 
(a)In generalFrom amounts made available to carry out this section, the Attorney General shall make grants to States to be used by each State to implement better and more comprehensive sex offender registries and tracking systems. 
(b)Amounts based on populationFor each State, the amount granted to that State shall be determined based on the population of that State. 
(c)State definedIn this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and any other territory or possession of the United States. 
(d)Set-aside for coordinationOf the amounts made available to carry out this section, the Attorney General may use not more than 2 percent to provide assistance to States in coordinating the activities carried out under this section. 
(e)Authorization of appropriationsThere are authorized to be appropriated for grants under this section $300,000,000 for fiscal year 2006 and such sums as may be necessary for each fiscal year thereafter.  
 
